Exhibit 10.134

March 6, 2011

Aharon Levy

Kefar Hess P.B 557

Zip 40692 Israel

Dear Roni:

Comverse Ltd. (“Comverse” or the “Company”) is pleased to offer you the position
of Senior Vice President, BSS General Manager, managing the research and
development, product pre-sale and sales support, product management and delivery
for the Company’s BSS products, initially reporting to the Company’s CEO;
provided, however, that the position may report to the Chief Executive Officer,
Chief Operating Officer or similar position to whom all business units report
for Comverse, Inc. and its subsidiaries. Initially, you will perform your duties
hereunder at Comverse’s offices in Tel Aviv, Israel. In this position, you will
serve as a member of the Global Executive Team. It is contemplated that you will
relocate to the United States after the necessary authorization to work in the
United States is obtained in accordance with the Immigration Reform and Control
Act of 1986. Your employment will commence on or about April 7, 2011. The terms
of this offer letter will apply to your employment with the Company in Israel.
In connection with your contemplated relocation, you agree to sign, on or before
the date you commence working in the United States, the offer letter and the
accompanying confidentiality agreement attached hereto as Exhibit A
(collectively, the “U.S. Offer Letter”), which sets forth the terms of your
employment in the United States. Upon relocation, the terms of the U.S. Offer
Letter executed by you will replace and supersede this offer letter which will
become null and void.

 

  1. This offer is subject to your signing the confidentiality agreement
attached as Exhibit B (the “Confidentiality Agreement”). You are required to be
at the disposal of the Company during normal working hours, and even beyond
those hours, should the conditions of your work and needs of your position
require it. The standard weekly work hours at Comverse are at least 43 hours
net, not including breaks.

 

  2. Your initial annual gross base salary will be approximately $320,000 and
your initial gross monthly base salary will be NIS 96,538 monthly, less lawful
deductions, payable in accordance with the regular payroll practices of the
Company. Your monthly shall be paid to you at the beginning of each month for
the previous month. Thereafter, your annual base salary will be reviewed no less
frequently than annually and cost - of - living increases will be added to this
amount, in accordance with the general collective agreements in Israel
concerning cost-of-living increases. In addition, Comverse may make adjustments
to your compensation due to business circumstances; provided, any such
adjustment resulting a reduction must be (i) consistent with an across-the-board
reduction applicable to all senior executives of the Company that results in a
reduction to the Executive proportional to that of other executives and
(ii) directed by the Company’s Board of Directors or approved by a majority of
the Company’s senior leadership team.

 

  3.

During your term of employment, you will be entitled to participate in the
Company’s executive fringe benefit programs applicable to the Company’s
senior-level executives (if any) in accordance with the terms and conditions of
such programs as in effect from time to time. You will be provided with a
Company car for your personal use. The use of the car is subject to the



--------------------------------------------------------------------------------

LOGO [g152538img004.jpg]

 

 

Company car policy which is updated on an ongoing basis and currently provides
for the use of a car offered by the Company with a value up to NIS 5,000 and, if
the car value is lower the difference is added to your base salary payment and
if the car value is higher you are personally responsible for the difference.
You will be entitled to the use of a blackberry devise during the term of your
employment. The number of paid vacation days to which you are entitled is 23
days per year. You are obligated to take at least 5 paid vacation days during
each year of your employment, as prescribed by law. You are requested to
coordinate the dates of your leave with your supervisor. The accrual of
vacations days shall be in accordance with the Company’s policy as will be from
time to time. Currently, according to the Company’s policy, statutory vacation
days (as prescribed by applicable law) may be accumulated for no more than two
years after which you shall forfeit any unused vacation remaining at the end of
such two-year period. Any amounts exceeding such limit, shall be cancelled by
the Company and, for the avoidance of doubt, shall not be paid out on
termination. Any vacation days beyond that maximum number of the statutory
vacation days, will be paid to you in cash at the end of each fiscal year.
Should you become ill and have to be absent from work on account of illness, the
company will pay your base salary for up to 18 sick days per year, with right to
accumulate up to 90 days, all in accordance with any applicable law.

 

  4. The Company will provide you pension insurance (managers’ insurance/pension
fund), as is customary in the Company. Each month, the company will deposit an
amount equal to 13.33% of your base salary as follows: 5% for pension fund and
insurance (“Compensatory Payments”) and 8.33% for severance pay. An amount equal
to 5% will be deducted from your base salary each month and deposited in your
pension fund/ manager’s insurance. In addition, the Company will set aside, on
your behalf, the appropriate amounts for disability insurance in the insurance
company “Klal” to assure 75% of your base salary. The pension fund/managers’
insurance policy will be owned by the Company. The Compensatory Payments will be
transferred to you in the event of termination of employment. The “severance
pay” portion of the policy will also be transferred to you, unless it is proved
that you have acted contrary to the applicable law. The Company will deposit an
amount equivalent to 7.5% of your base salary in an Education Fund. Each month
2.5% of your base salary will be deducted and transferred to the Education Fund
These sums will also be at your disposal, at the termination of your employment.

 

  5. In addition to your base salary, your maximum annual bonus opportunity for
each fiscal year will be $500,000 and your target bonus opportunity will be
$250,000 and will be payable based upon the achievement of performance criteria;
provided, however, your bonus for fiscal year 2011 shall not be less than one
hundred thousand dollars ($100,000). Any bonuses shall be payable in the fiscal
year following the applicable fiscal year when bonuses are customarily payable
under the Company’s regular payroll practices.

An amount equal to 20% of your annual on-target bonus shall be considered as a
special compensation for your obligations of confidentiality, return of
confidential information, non-competition, non-solicitation, and no conflicting
obligations set forth in the Confidentiality Agreement (the “Special
Compensation”). You shall be obligated to return all Special Compensation
amounts received from the Company upon violation of any of the said obligations
set forth in the Confidentiality Agreement hereto. The Company maintains the
right to withhold and set off any amounts due to you following such violation in
accordance with applicable law, and all such amounts owed to the Company shall
bear interest and shall be linked to the Cost of Living Index in accordance with
the law. All the above shall not derogate from any of the Company’s rights
pertaining to said violation by you.

 

2



--------------------------------------------------------------------------------

LOGO [g152538img004.jpg]

 

  6.

You will be eligible to participate in any plan or arrangement offered from time
to time to other similarly situated employees with respect to severance upon
termination of employment. Either you or the Company may provide the other with
a written notice of termination of employment. The date of such notice shall be
the “Notice Date.” Following the Notice Date in respect of a notice of
termination by the Company to you without cause and other than in connection
with a relocation contemplated by Section 11 of this offer letter, (1) you shall
continue to provide services to the Company and shall provide transitional
assistance to identified successor(s) until the 60th day after the Notice Date
(the “Continuous Service Termination Date”) and (2) your employment shall
terminate and your last day on payroll shall be the six month anniversary of the
Notice Date. In addition, if you are terminated without cause by Comverse, you
will be entitled to (i) a lump sum payment equal to the sum of 50% of your
target annual bonus, (ii) to the extent that you did not receive from your prior
employer amounts you are entitled to upon termination (equal to one month of
base salary for each month of prior service), you will be entitled to receive
such amounts up to an amount not to exceed NIS 230,000 and (iii) any annual
bonus earned, but unpaid, as of the date of termination for the immediately
preceding fiscal year, payable when bonuses are paid by the Company to its
senior-level executives in respect of such fiscal year. “Cause” shall, for the
purpose of this offer, be defined as a good faith finding by Comverse of (i) a
material violation of any of the provisions of this offer or the Confidentiality
Agreement, some other material breach of duty owed by you to Comverse, material
violation of a material Comverse policy or procedure, (ii) fraud or dishonesty,
theft of Comverse assets, (iii) gross negligence or misconduct, or (iv) the
conviction or plea of nolo contendere to a felony or crime of moral turpitude.
As a condition precedent to receiving the payments contemplated by this
paragraph that are in excess of those required by statute, you will be required
to execute and deliver to the Company a waiver and release substantially in the
form attached to this offer letter as Exhibit C.

Upon termination of your employment with the Company, for any reason whatsoever
(other than in connection with a relocation contemplated by Section 11 of this
offer letter), you will transfer your job in any orderly manner to any person as
instructed by the Company. You will be required to hand over to the Company all
documents, information, equipment and materials in your possession, in
connection with your work.

 

  7. Company working procedures and conditions, as periodically determined or
modified by the management, will constitute an integral part of your working
conditions.

 

  8. You will be eligible to participate in its Executive Severance Protection
Plan applicable to senior level executives such as yourself. The plan protects
eligible participants in the event of employment termination without cause
following, or in anticipation of, a change in control of Comverse. Under the
terms applicable to you, if a change in control occurs, and you are terminated
without cause, under certain circumstances you would be eligible to (i) receive
75% of your annual base salary and target bonus amount as severance;
(ii) receive the pro-rated amount of the actual bonus you would have earned for
the year in which termination occurs; (iii) continue to receive health care and
certain other benefits for the defined period; and (iv) receive the benefit of
the acceleration of all vesting for equity incentive awards.

 

  9.

The Compensation and Leadership Committee recommended and the Board approved a
grant of 70,000 deferred stock units representing the right to receive, upon
vesting, shares of Comverse Technology, Inc. common stock (“Common Stock”) in
accordance with the terms and conditions

 

3



--------------------------------------------------------------------------------

LOGO [g152538img004.jpg]

 

 

of the Company’s 2005 Stock Incentive Compensation Plan, subject to your
commencing employment with Comverse. Shares of Common Stock in respect of the
award will vest and be delivered, contingent upon your continued employment with
Comverse, over a period of three years and subject to the terms and conditions
applicable to such awards made to similarly situated executives at such time.

In addition, the Compensation and Leadership Committee recommended and the Board
approved a special, one-time grant of 30,000 deferred stock units representing
the right to receive, upon vesting, shares of Common Stock in accordance with
the terms and conditions of the Company’s 2005 Stock Incentive Compensation Plan
(the “Make Whole Award”), subject to your commencing employment with Comverse.
Shares of Common Stock in respect of the award will vest and be delivered,
contingent upon your continued employment with Comverse, over a period of three
years and subject to the terms and conditions applicable to such awards made to
similarly situated executives at such time. Upon any termination of your
employment by the Company without Cause, the unvested portion of your Make Whole
Award shall immediately vest.

The deferred stock award would be documented using the form of the Comverse
Technology, Inc. Deferred Stock Award Agreement.

During the term of your employment, you will be eligible to receive equity
awards under the Comverse Technology, Inc. stock incentive plans based on your
performance and the performance of the Company, as determined in the good faith
discretion of the Comverse Technology, Inc. Board of Directors and/or
Compensation and Leadership Committee, as applicable, and consistent with your
role and responsibilities as Senior Vice President, BSS General Manager of the
Company, with such awards to be assessed on an annual basis.

Employee eligibility to receive benefits and/or participate in benefit programs
is governed by the applicable plan documents and Company policies. As an
employee of Comverse, you agree to abide by all material Company policies and
procedures for employees. All Company policies applicable to employees can be
found on the Company’s intranet. The Company reserves the right to modify its
offered benefits and policies periodically. Further information regarding
Company benefits will be provided during a new hire orientation, to be conducted
when you start your employment.

 

  10. During your term of employment, you are authorized to incur reasonable
business expenses in carrying out your duties and responsibilities under this
offer letter, and the Company will reimburse you for all such reasonable
business expenses, subject to documentation in accordance with the Company’s
policies relating thereto. In addition, the Company shall pay for reasonable
legal fees and expenses up to an amount of $5,000 that you have incurred in
connection with the negotiation and drafting of this offer letter.

 

  11. In addition, the Company agrees to advance legal costs in defending a
claim against you to the extent initiated by your former employer solely due to
your employment by Comverse, subject to certain conditions:

 

  •  

accuracy of the representations made by you in connection with your evaluation
of this employment opportunity with Comverse;

 

  •  

continued compliance with employment terms (unless otherwise ordered by court);

 

4



--------------------------------------------------------------------------------

LOGO [g152538img004.jpg]

 

  •  

no conflicts between you and the Company; and

 

  •  

Comverse’s right to designate legal counsel.

If a court decision prior to the 6 month anniversary of the date on which you
inform us that you have provided notice to your current employer (the
“Notification Date”) prohibits you from working for Comverse for a period of
less than 6 months, the Company will pay you your monthly base salary during
such limitation period, and your start date for purposes hereof will be the
actual first day on which you will provide your services to the Company.

If a court decision prior to the 6 month anniversary of the Notification Date
prohibits you from working for Comverse for a period exceeding 6 months, your
employment will be terminated and you will be entitled to liquidated damages
equal to 6 times your monthly base salary.

In accordance with Comverse’s relocation programs, policies and practices in
effect at the time of this offer, you will be eligible for the relocation
services and benefits outlined within this section of this offer letter.
Comverse will provide the services and cover the costs incurred from the offered
services listed below to relocate you and your family to the Mount Laurel, New
Jersey area. Upon relocation, you agree to execute and deliver the form of U.S.
Offer Letter and this offer shall become null and void. In connection with such
termination and relocation, you will be entitled to the Company shall
(i) deliver to you letter(s) instructing that all Compensatory Payments and the
“severance pay” portion of the pension fund/ managers’ insurance policy be
released to you (and, for purposes of clarity, the amounts in the severance
portion of the fund will be used to fund, in part, the amounts to be paid by the
Company to you pursuant to Israeli Severance Pay Law); (ii) the Company shall
redeem all unused vacation days accrued by you as of the date of termination and
relocation, calculated on the basis of base salary; (iii) pay you the pro rata
portion of your unpaid convalescence pay or there shall be an offset against
other amounts paid of any prepaid convalescence pay; and (iv) to the extent that
you did not receive from your prior employer amounts you are entitled to upon
termination (equal to one month of base salary for each month of prior service)
and conditioned upon your execution and delivery of a release and waiver
substantially in the form of Exhibit C, you will be entitled to receive such
amounts up to an amount not to exceed NIS 230,000.

The relocation services offered to you within the terms of this letter is
limited to $50,000 (fifty thousand U.S. dollars). If the following services
exceed the stated amount, you will be responsible for the balance of the costs.
Any relocation service not specifically provided below will not be part of the
relocation services offered to you. If any of the relocation services listed
below is not required by you, you will not be permitted to exchange the unneeded
services for cash allowance.

 

5



--------------------------------------------------------------------------------

LOGO [g152538img004.jpg]

 

  •  

Business-class, (1)-way airfare to New York for you and your family.

 

  •  

Movement of household goods by a company-approved shipment vendor (inclusive of
packing, loading, insurance and thirty (30)-day storage of goods) from your
current residence in Israel to the United States.

 

  •  

Reimbursement of expenses incurred in connection with obtaining the necessary
authorization to work in the United States, including the fees and disbursements
of counsel designated by the Company.

 

  •  

Receipts-driven reimbursement for other qualifying relocation-related expenses.

 

  •  

One (1) house-hunting trip (three (3) days/two (2) nights) to your new location
for you and your spouse, inclusive of business-class, round-trip airfare,
company-approved hotel accommodations and per diem.

Sharon Edenburg will be your contact for relocation assistance. She can be
reached at Sharon.Edenburg@comverse.com or by phone at 03-7678609.

 

  12. Please be advised your employment with Comverse will be “at will” which
means that either you or Comverse may terminate your employment with the Company
at any time in accordance with the terms herein. Neither this offer letter, the
Confidentiality Agreement, nor the content of any discussions with Comverse
constitutes a contract of employment for any specified duration or a guarantee
of any level of benefits or compensation. Subject to the other terms and
conditions set forth in this letter and your consent, Comverse may change your
position, place of work, rate of pay, and/or other terms of your employment
based upon the needs of the Company, but any such mutually agreed change shall
be consistent with your position as a senior executive of the Company. The terms
of this offer supersede any other agreements or promises, written or oral, made
to you by anyone on behalf of the Company and you acknowledge that you have not
relied upon any other written or verbal discussions concerning employment with
Comverse. The terms of this offer cannot be modified or amended unless such a
change is made in writing and signed by an authorized representative of the
Company.

 

  13. It is understood and agreed that this offer letter and the Confidentiality
Agreement, constitute the entire agreement between Comverse and you with respect
to your employment by the Company. This offer letter is governed by and
construed and interpreted in accordance with the laws of the State of Israel.
You agree that any suit, action or other legal proceeding that is commenced to
resolve any matter arising under or relating to any provision of this offer
letter shall be commenced only in a court of the State of Israel, and you
consent to the jurisdiction of such court. Each party shall be responsible for
paying its own fees and expenses (including reasonable attorney fees) in
connection with any dispute under this offer letter.

If you choose to accept our offer pursuant to the terms above, please sign this
offer letter and the Confidentiality Agreement and return both original, signed
documents. Please keep copies of all signed documents for your own files.

This offer is valid until 5:00 PM U.S. EST                     . If we have not
received your signed acceptance by this date and time, please be advised the
offer is revoked and considered null and void.

 

6



--------------------------------------------------------------------------------

LOGO [g152538img004.jpg]

 

We look forward to welcoming you as part of the Comverse team. The opportunities
for professional and personal growth at Comverse are great and we believe your
contributions will greatly increase the likelihood of our organization’s
continued success.

Sincerely,

Comverse Ltd.

I confirm that I have read, understood, and agree to all terms and conditions of
employment as outlined above.

/s/ Aharon Levy Aharon Levy Date: March 6, 2011

 

7



--------------------------------------------------------------------------------

LOGO [g152538img004.jpg]

 

Exhibit A

U.S. Offer Letter

 

8



--------------------------------------------------------------------------------

LOGO [g152538img004.jpg]

 

[            ] 201[ ]

Aharon Levy

[STREET]

[CITY, ZIP CODE]

Dear Aharon:

In connection with your relocation to the United States, Comverse, Inc.
(“Comverse” or the “Company”) is pleased to offer you to continue to serve as
Senior Vice President, BSS General Manager, managing the research and
development, product pre-sale and sales support, product management and delivery
for the Company’s BSS products. In this position, you will serve as a member of
the Global Executive Team, initially reporting to the Company’s CEO; provided,
however, that the position may report to the Chief Executive Officer, Chief
Operating Officer or similar position to whom all business units report for
Comverse, Inc. and its subsidiaries. The position is based out of Comverse’s
office in Mount Laurel, New Jersey. Your employment in the United States under
this offer letter will commence on or about [            ], 201[ ](the
“Effective Date”).

 

  14. This offer is subject to satisfactory completion of the following as
determined by the Company:

 

  •  

Completion of an I-9 form and appropriate proof of authorization to work in the
United States in accordance with the Immigration Reform and Control Act of 1986.

 

  •  

Your signing and returning of the Employee Confidentiality, Intellectual
Property, Non-Solicitation and Non-Competition Agreement, enclosed for your
review and which must be signed and returned to the Company prior to your first
day of work.

Upon the later of (i) signing this offer letter and the Employee
Confidentiality, Intellectual Property, Non-Solicitation and Non-Competition
Agreement attached as Exhibit A and (ii) the Effective Date, the terms of this
offer letter will replace and supersede the terms of the offer letter, dated
March [ ], 2011 (the “Israeli Offer Letter”) which will become null and void.

 

  15. Your initial annual gross base salary will be $350,000, less lawful
deductions, payable in accordance with the regular payroll practices of the
Company. Thereafter, your annual base salary will be reviewed no less frequently
than annually. In addition, Comverse may make adjustments to your compensation
due to business circumstances; provided, any such adjustment resulting a
reduction must be (i) consistent with an across-the-board reduction applicable
to all senior executives of the Company that results in a reduction to the
Executive proportional to that of other executives and (ii) directed by the
Company’s Board of Directors or approved by a majority of the Company’s senior
leadership team. As a non-exempt employee, you understand and agree that you are
not eligible for overtime and to abide by Comverse’s United States Overtime
Policy in effect at the time you earn overtime compensation. The Company’s
United States Overtime Policy can be found on the Company’s intranet.

 

  16. During your term of employment, you will be entitled to participate in the
Company’s executive fringe benefit programs applicable to the Company’s
senior-level executives (if any) in accordance with the terms and conditions of
such programs as in effect from time to time.

 

9



--------------------------------------------------------------------------------

LOGO [g152538img004.jpg]

 

  17. In addition to your base salary, your maximum annual bonus opportunity for
each fiscal year will be $500,000 and your target bonus opportunity will be
$250,000 and will be payable based upon the achievement of performance criteria;
provided, however, your bonus for fiscal year 2011 shall not be less than one
hundred thousand dollars ($100,000). Any bonuses shall be payable in the fiscal
year following the applicable fiscal year when bonuses are customarily payable
under the Company’s regular payroll practices.

 

  18. You will be eligible to participate in any plan or arrangement offered
from time to time to other similarly situated employees with respect to
severance upon termination of employment. Either you or the Company may provide
the other with a written notice of termination of employment. The date of such
notice shall be the Notice Date. Following the Notice Date in respect of a
notice by the Company to you without cause, your employment shall terminate on
the date in the notice and in respect of a written notice by you, you shall not
terminate your employment any sooner than the day which is 60 days after the
Notice Date to assist with transition. If you are terminated without cause by
Comverse, you will be entitled to (i) a lump sum payment equal to the sum of 50%
of your annual base salary and target bonus, (ii) to the extent not previously
paid by Comverse Ltd. and to the extent that you did not receive from your
employer prior to Comverse Ltd. amounts you are entitled to upon termination
(equal to one month of base salary for each month of prior service), you will be
entitled to receive such amounts up to an amount not to exceed NIS 230,000 and
(iii) any annual bonus earned, but unpaid, as of the date of termination for the
immediately preceding fiscal year, payable when bonuses are paid by the Company
to its senior-level executives in respect of such fiscal year. “Cause” shall,
for the purpose of this offer, be defined as a good faith finding by Comverse of
(i) a material violation of any of the provisions of this offer or the
Confidentiality Agreement, some other material breach of duty owed by you to
Comverse, material violation of a material Comverse policy or procedure,
(ii) fraud or dishonesty, theft of Comverse assets, (iii) gross negligence or
misconduct, or (iv) the conviction or plea of nolo contendere to a felony or
crime of moral turpitude. As a condition precedent to receiving the payments
contemplated by this paragraph, you will be required to execute and deliver to
the Company a waiver and release substantially in the form attached to this
offer letter as Exhibit B.

Upon termination of your employment with the Company, for any reason whatsoever,
you will transfer your job in any orderly manner to any person as instructed by
the Company. You will be required to hand over to the Company all documents,
information, equipment and materials in your possession, in connection with your
work.

 

  19. During the term of your employment, you will be eligible to receive equity
awards under the Comverse Technology, Inc. stock incentive plans based on your
performance and the performance of the Company, as determined in the good faith
discretion of the Comverse Technology, Inc. Board of Directors and/or
Compensation and Leadership Committee, as applicable, and consistent with your
role and responsibilities as Senior Vice President, BSS General Manager of the
Company, with such awards to be assessed on an annual basis.

 

  20. As an employee of our Company, you will be eligible to enroll and receive
Company benefits which currently include:

 

  •  

Medical insurance, dental insurance and vision coverage;

 

  •  

Life, accident, short-term and long-term disability insurance;

 

  •  

401(K);

 

10



--------------------------------------------------------------------------------

LOGO [g152538img004.jpg]

 

  •  

Dependent and health care flexible spending accounts;

 

  •  

Company holidays, 20 paid working days off (PTO) per year and seven (7) accrued
illness/personal days per year.

Employee eligibility to receive benefits and/or participate in benefit programs
is governed by the applicable plan documents and Company policies. As an
employee of Comverse, you agree to abide by all material Company policies and
procedures for employees. All Company policies applicable to employees can be
found on the Company’s intranet. The Company reserves the right to modify its
offered benefits and policies periodically. Further information regarding
Company benefits will be provided during a new hire orientation, to be conducted
when you start your employment in the United States.

 

  21. During your term of employment, you are authorized to incur reasonable
business expenses in carrying out your duties and responsibilities under this
offer letter, and the Company will reimburse you for all such reasonable
business expenses, subject to documentation in accordance with the Company’s
policies relating thereto.

 

  22. Pursuant to the terms of the Israeli Offer Letter the Company paid for
certain relocation services and to relocate you and your family to the Mount
Laurel, New Jersey area as you will be based in the Company’s Mount Laurel, New
Jersey office.

After the completion of one (1) year after your relocation and once in every
twelve-month period thereafter prior to your localization in accordance with
Company policies, you and your qualifying, accompanying family members will be
eligible round-trip, coach class airfare to Israel. Hotel accommodations, rental
car and per diem will not be included as part of this leave and your leave days
will be deducted from your vacation days.

If you voluntarily terminate or otherwise leave your employment for reasons
within your own control, or if you are terminated by Comverse for Cause within
one (1) year from the Effective Date, you will be required to promptly re-pay
the costs of all relocation services provided to you and as contained within
this offer and any other additional costs directly associated with your
relocation, paid for or reimbursed by Comverse. This amount due will be deducted
from your final pay. If your final pay is not sufficient to cover all of the
expenses, you agree to pay Comverse upon demand the remaining balance.

 

  23. During the first six months of your employment under this offer letter,
you will entitled to be reimbursed by the Company for housing, lodging and car
expenses of up to $3,000 per month.

 

  24. Compliance with Code Section 409A

If any payment, compensation or other benefit provided to you in connection with
your employment termination is determined, in whole or in part, to constitute
“nonqualified deferred compensation” within the meaning of Section 409A of the
Internal Revenue Code, as amended (the “Code”), and you are a specified employee
as defined in Section 409A(2)(B)(i), no part of such payments shall be paid
before the day that is six (6) months plus one (1) day after the date of
termination or earlier death (the “New Payment Date”). The aggregate of any
payments that otherwise would have been paid to you during the period between
the date of termination and the

 

11



--------------------------------------------------------------------------------

LOGO [g152538img004.jpg]

 

New Payment Date will be paid to you in a lump sum on such New Payment Date.
Thereafter, any payments that remain outstanding as of the day immediately
following the New Payment Date will be paid without delay over the time period
originally scheduled, in accordance with the terms of this offer letter.
Notwithstanding the foregoing, to the extent that the foregoing applies to the
provision of any ongoing welfare benefits to you that would not be required to
be delayed if the premiums therefor were paid by you, you will pay the full cost
of premiums for such welfare benefits during the six-month period and the
Company shall pay you an amount equal to the amount of such premiums paid by you
during such six-month period promptly after its conclusion.

Each of Comverse and you acknowledge and agree that the interpretation of
Section 409A and its application to the terms of this offer letter is uncertain
and may be subject to change as additional guidance and interpretations become
available. Anything to the contrary herein notwithstanding, all benefits or
payments provided by the Company to you that would be deemed to constitute
“nonqualified deferred compensation” within the meaning of Section 409A are
intended to comply with Section 409A. If, however, any such benefit or payment
is deemed to not comply with Section 409A, the Company and you agree to
renegotiate in good faith any such benefit or payment (including, without
limitation, as to the timing of any severance payments payable hereof) so that
either (i) Section 409A will not apply or (ii) compliance with Section 409A will
be achieved; provided, however, that any resulting renegotiated terms shall
provide to you the after-tax economic equivalent of what otherwise has been
provided to you pursuant to the terms of this offer letter, and provided
further, that any deferral of payments or other benefits shall be only for such
time period as may be required to comply with Section 409A.

A termination of employment shall not be deemed to have occurred for purposes of
any provision of this offer letter providing for the payment of any amounts or
benefits subject to Section 409A upon or following a termination of employment
unless such termination is also a “separation from service” within the meaning
of Section 409A, and for purposes of any such provision of this offer letter,
references to a “resignation,” “termination,” “terminate,” “termination of
employment” or like terms shall mean separation from service.

All reimbursements for costs and expenses under this offer letter will be paid
in no event later than the end of the calendar year following the calendar year
in which you incur such expense. With regard to any provision herein that
provides for reimbursement of costs and expenses or in-kind benefits, except as
permitted by Section 409A, (i) the right to reimbursement or in-kind benefits
shall not be subject to liquidation or exchange for another benefit, and
(ii) the amount of expenses eligible for reimbursements or in-kind benefits
provided during any taxable year shall not affect the expenses eligible for
reimbursement or in-kind benefits to be provided in any other taxable year,
provided, however, that the foregoing clause (ii) shall not be violated with
regard to expenses reimbursed under any arrangement covered by Section 105(b) of
the Code solely because such expenses are subject to a limit related to the
period the arrangement is in effect. Any tax gross-up payments under this offer
letter will be paid in no event later than the end of the calendar year
following the year in which any excise tax, income tax or other amount
comprising a gross-up payment was remitted to the relevant taxing authority.

 

  25.

Please be advised your employment with Comverse will be “at will” which means
that either you or Comverse may terminate your employment with the Company at
any time with or without cause. Neither this offer letter, the Employee
Confidentiality, Intellectual Property, Non-Solicitation and Non-Competition
Agreement, nor the content of any discussions with Comverse

 

12



--------------------------------------------------------------------------------

LOGO [g152538img004.jpg]

 

 

constitutes a contract of employment for any specified duration. The terms of
this offer supersede any other agreements or promises, written or oral, made to
you by anyone on behalf of the Company and you acknowledge that you have not
relied upon any other written or verbal discussions concerning employment with
Comverse. The terms of this offer cannot be modified or amended unless such a
change is made in writing and signed by an authorized representative of the
Company.

 

  26. Notwithstanding anything to the contrary contained in this letter, to the
extent that any of the payments and benefits provided for under this letter or
any other agreement or arrangement between you and the Company (collectively,
the “Payments”) (i) constitute a “parachute payment” within the meaning of
Section 280G of the Code and (ii) but for this Section 16, would be subject to
the excise tax imposed by Section 4999 of the Code, then the Payments shall be
payable either (i) in full or (ii) as to such lesser amount which would result
in no portion of such Payments being subject to excise tax under Section 4999 of
the Code; whichever of the foregoing amounts, taking into account the applicable
federal, state and local income taxes and the excise tax imposed by
Section 4999, results in your receipt on an after-tax basis, of the greatest
amount of benefits under this letter, notwithstanding that all or some portion
of such benefits may be taxable under Section 4999 of the Code. Unless you and
the Company otherwise agree in writing, any determination required under this
Section shall be made in writing by the Company’s independent public accountants
(the “Accountants”), whose determination shall be conclusive and binding upon
you and the Company for all purposes. For purposes of making the calculations
required by this Section, the Accountants may make reasonable assumptions and
approximations concerning applicable taxes and may rely in reasonable, good
faith interpretations concerning the application of Sections 280G and 4999 of
the Code. The Company and you shall furnish to the Accountants such information
and documents as the Accountants may reasonably request in order to make a
determination under this Section. The Company shall bear all costs the
Accountants may reasonably incur in connection with any calculations
contemplated by this Section. If the limitation set forth in this Section 14 is
applied to reduce an amount payable to you, and the Internal Revenue Service
successfully asserts that, despite the reduction, you have nonetheless received
payments which are in excess of the maximum amount that could have been paid to
you without being subjected to any excise tax, then, unless it would be unlawful
for the Company to make such a loan or similar extension of credit to you, you
may repay such excess amount to the Company as though such amount constitutes a
loan to you made at the date of payment of such excess amount, bearing interest
at 120% of the applicable federal rate (as determined under Section 1274(d) of
the Code in respect of such loan).

 

  27. It is understood and agreed that this offer letter and the Employee
Confidentiality, Intellectual Property, Non-Solicitation and Non-Competition
Agreement, constitute the entire agreement between Comverse and you with respect
to your employment by the Company. In the case of a conflict between the terms
of this offer letter and the Employee Confidentiality, Intellectual Property,
Non-Solicitation and Non-Competition Agreement, the terms of the Employee
Confidentiality, Intellectual Property, Non-Solicitation and Non-Competition
Agreement shall control. This offer letter is governed by and construed and
interpreted in accordance with the laws of the State of New York without
reference to principles of conflicts of law unless superseded by federal law.
Each party shall be responsible for paying its own fees and expenses (including
reasonable attorney fees) in connection with any dispute under this offer
letter. To the fullest extent permitted by law, the parties hereby expressly
waive their right to a jury trial for any claim relating to rights or
obligations under this offer letter.

 

13



--------------------------------------------------------------------------------

LOGO [g152538img004.jpg]

 

If you choose to accept our offer pursuant to the terms above, please sign this
offer letter and the Employee Confidentiality, Intellectual Property,
Non-Solicitation and Non-Competition Agreement and return both original, signed
documents to Comverse Technology, Inc., Attention: Human Resources Service
Center Employment, 200 Quannapowitt Parkway, Wakefield, MA 01880. Please keep
copies of all signed documents for your own files.

This offer is valid until 5:00 PM U.S. EST             . If we have not received
your signed acceptance by this date and time, please be advised the offer is
revoked and considered null and void.

We look forward to welcoming you as part of the Comverse team. The opportunities
for professional and personal growth at Comverse are great and we believe your
contributions will greatly increase the likelihood of our organization’s
continued success.

Sincerely,

Comverse, Inc.

I have read the foregoing and agree to these terms of employment with Comverse.

 

   Aharon Levy    Date:

 

Enclosures:

   Employee Confidentiality, Intellectual Property, Non-Solicitation and
Non-Competition Agreement    Employment Eligibility Verification (I-9)

 

14



--------------------------------------------------------------------------------

LOGO [g152538img004.jpg]

 

Exhibit A to U.S. Offer Letter

Employee Confidentiality, Intellectual Property, Non-Solicitation and
Non-Competition Agreement

 

15



--------------------------------------------------------------------------------

LOGO [g152538img004.jpg]

 

EMPLOYEE CONFIDENTIALITY,

INTELLECTUAL PROPERTY, NON-SOLICITATION AND

NON-COMPETITION AGREEMENT

This Employee Confidentiality, Intellectual Property, Non-Solicitation and
Non-Competition Agreement (“Agreement”) is effective by and between the Company
and Aharon Levy (the “Employee”).

In consideration of Employee’s employment by the Company, and the payment of
salary to Employee and for other valuable consideration, the receipt and
adequacy of which Employee hereby acknowledges, Employee agrees (as either part
of or in addition to Employee’s regular duties) as follows:

1. Definitions: As used in this Agreement, the following terms have the meanings
indicated:

a. “Company” means Comverse, Inc. (“Comverse”) and, as appropriate, any
currently existing or future parent, subsidiary, or other affiliated entity that
directly or indirectly controls, is controlled by, or is under common control
with Comverse, and any of these companies’ successors and assigns, by which
Employee is now or hereafter employed. In the event that this Agreement is
assigned by Company to a person or company who contemporaneously employs
Employee, the “Company” shall thereafter be defined to mean and to refer to that
assignee.

b. “Company Competitor” has the meaning stated in Section 12 below.

c. “Confidential Information” means information in any medium, whether written,
oral, visual, electronic or other tangible or intangible form, consisting of
business, technical, financial, employment or personal information of the
Company or of any customer, vendor, consultant, advisor or other third party
with whom the Company has or is contemplating a business relationship or other
engagement (“Third Parties”), whether or not marked or otherwise identified as
confidential or proprietary. Confidential Information includes, but is not
limited to: data, technology, know-how, Inventions, Creative Works, discoveries,
designs, processes, formulations, models, equipment, algorithms, computer
programs and software, in object code and source code, and any derivative works,
modifications, fixes and enhancements thereto, cost information, interfaces,
technical documentation, product manuals, specifications, trade and business
secrets, marketing and business plans, forecasts, projections and analyses,
financial analyses and financial statements, sales, pricing and customer
information, employee and other personnel information or data, customer
technical requirements, requests for proposals, installation and service
procedures, maintenance and support programs, contracts, legal tactics and
attorney work product and information consisting of, concerning, or relating to,
research and development work, current, future, planned or proposed products and
pre-release devices. Confidential information does not include any information
that (a) was in Employee’s possession or known to Employee, without an
obligation to keep it confidential, before such information was disclosed to
Employee by the Company or Third Parties; or (b) is or becomes lawfully public
knowledge through a source other than Employee and through no fault of Employee.

d. “Creative Works” means any and all original works of authorship fixed in any
tangible medium of expression, including, but not limited to, writings,
compilations of data, charts, drawings, software, videos, photographs, music,
designs, and mask works, and further including, but not limited to, any other
subject matter for which copyright or mask work protection would apply,
specifically including original or revised designs, computer software,
advertising and marketing materials, instructional and procedural manuals, and
related documents and copies thereof.

 

16



--------------------------------------------------------------------------------

LOGO [g152538img004.jpg]

 

e. “Duly Authorized Representative” means an employee of the Company at the Vice
President level or higher.

f. “Employment” means the period of time, including the time prior to the date
signed below, during which Employee was or is employed, either full or
part-time, by any entity included within the definition of the Company.

g. “Intellectual Property Rights” means the collection of proprietary legal
rights in Inventions, Creative Works, Confidential Information, and other
related forms of intangible property that can be protected under various patent,
copyright, mask work, trademark, trade secret and know-how, and related laws.

h. “Inventions” means any and all discoveries, improvements, designs, and
inventions, whether or not patentable, including, but not limited to, any new or
improved products, processes, methods, machines, systems, computer software,
compositions of matter, and further including, but not limited to, any other
subject matter for which a patent or inventor’s certificate may be obtained.

2. Confidentiality: Employee acknowledges that, as a result of Employee’s
Employment, Employee will have access to Confidential Information and other
valuable rights of the Company. In addition to all duties and obligations
imposed by law on Employee, unless Employee has express prior written consent
from a Duly Authorized Representative of the Company or any attorney in the
legal department of the Company to do otherwise, Employee agrees that:
(i) Employee will treat as confidential and protect the secrecy of any
Confidential Information that may be made available to Employee, (ii) Employee
will not disclose, publish, or otherwise make any Confidential Information known
to the public or to any third party and (iii) Employee will not use any
Confidential Information for the benefit of any person or organization
(including Employee) other than the Company.

3. Termination and Return of Company Property:

a. Upon the termination of Employment for any reason, or at any other time that
the Company may request, Employee shall promptly deliver to the Company (and
shall not delete or destroy) all Confidential Information and all Company
property, including any originals and all copies of any documents, records,
data, software or other property, whether stored on computers or in hard copy,
obtained from the Company or a third-party. Such property shall include
everything obtained during and as a result of Employee’s employment with the
Company, other than documents related to Employee’s compensation and benefits,
such as pay stubs and benefit statements. In addition, Employee shall also
return any phone, facsimile, printer, computer, personal digital assistant
(PDA), or other items or equipment provided by the Company.

b. Employee shall not access the Company’s computer systems after the
termination of Employee’s Employment.

c. If requested by the Company, Employee shall attend an exit interview upon
termination of Employment to ensure that Employee complies with the terms of
this Agreement.

 

17



--------------------------------------------------------------------------------

LOGO [g152538img004.jpg]

 

4. Third-Party Confidentiality:

a. Employee shall not disclose to the Company or induce the Company to use any
confidential or proprietary information belonging to persons not affiliated with
the Company, including any of Employee’s former employers. Employee also
acknowledges that the Company has disclosed to Employee that the Company is now,
and may be in the future, subject to duties to third parties to maintain
information in confidence and secrecy. By executing this Agreement, Employee
consents to be bound by any such duty owed by the Company to any third party.

b. Except for any prior obligations that Employee may have that are contained in
any previous agreements of which Employee has attached a copy hereto, Employee
represents that Employee is not subject to any agreement containing a
non-competition, non-solicitation, or any other restriction with respect to
(i) the nature of any services or business that Employee is being hired to
perform or conduct for the Company, or (ii) the disclosure or use of any
information that directly or indirectly relates to the business of the Company
or to the nature of any services that Employee expects to be performing for the
Company.

c. Employee further represents that Employee has not disclosed or used, and will
not disclose or use, during Employee’s Employment, any confidential information
that Employee acquired as a result of any previous employment or under a
contractual obligation of confidentiality before the commencement of Employee’s
Employment with the Company.

5. Submission of Inventions and Creative Works: Employee shall promptly submit,
to a designated representative of the Company, a written description of all
ideas, discoveries, improvements, designs, writings, and all Inventions and
Creative Works, whether or not patentable or copyrightable, that Employee may
conceive or make or author, either solely or jointly with others, at any time
during Employment, whether or not on Employee’s own time or with the Company’s
resources, that relate to the present or anticipated business, research, or
development of the Company; and Employee shall create, maintain, preserve, and
make available to the Company as part of the Company’s property, complete,
accurate, and up-to-date records, including but not limited to, correspondence,
prototypes, models, drafts, and other written or tangible data, of all such
inventive and creative activity. The Company shall promptly consider Employee’s
written request to maintain any such submission in confidence.

6. Ownership of Inventions: Employee hereby assigns and agrees to assign to the
Company all right, title, and interest in any Inventions Employee conceives or
makes, either solely or jointly with others, at any time during Employment, and
whether or not developed on Employee’s own time or with the Company’s resources,
and Employees agrees that ownership is and shall reside in the Company; EXCEPT,
however, that this assignment does not apply to, and Employee retains ownership
of, any Invention: (i) that does not relate to the present or anticipated
business, research, or development of the Company; and (ii) that Employee can
show did not involve the use of any equipment, supplies, facilities, or trade
secret information of the Company; and (iii) that did not result from any work
Employee performed for the Company; and (iv) that Employee developed entirely on
Employee’s own time. Any such Invention first reduced to practice within twelve
(12) months after termination of Employment shall be disclosed by Employee to
the Company and treated as if conceived during such Employment unless Employee
can establish specific events giving rise to the conception that occurred after
such Employment. Employee has specifically listed, in the space provided in
Section 9 of this Agreement entitled “List of All Employee Prior Intellectual
Property Rights”, any and all Inventions Employee conceived or made or acquired
prior to Employment, and Employee hereby disclaims ownership of and agrees not
to assert against the Company any rights in any Inventions not so listed. The
Company agrees

 

18



--------------------------------------------------------------------------------

LOGO [g152538img004.jpg]

 

to promptly consider Employee’s written request for a release of any Invention
for which this Agreement does not apply or in which the Company has no
commercial interest.

7. Ownership of Creative Works: Employee acknowledges that all Creative Works
that are covered by the definition of a “work made for hire” under 17 U.S.C.
§ 101 of the U.S. Copyright Act of 1976 will be considered a “work made for
hire”, and the Company will be regarded as the author and owner of all
copyrights in any such works. As to any Creative Works that are not “works made
for hire” under the Copyright Act, such that Employee is regarded as the
copyright author and owner, Employee hereby assigns and agrees to assign to the
Company all right, title, and interest in any such Creative Works authored,
either solely or jointly with others, at any time during Employment, and whether
or not developed on Employee’s own time or with the Company’s resources, and
Employee agrees that ownership is and shall reside in the Company; EXCEPT,
however, that this assignment does not apply to, and Employee retains ownership
of, any Creative Works: (i) that do not relate to the present or anticipated
business, research, or development of the Company; and (ii) that Employee can
show did not involve the use of any equipment, supplies, facilities, or trade
secret information of the Company; and (iii) that did not result from any work
Employee performed for the Company; and (iv) that Employee authored entirely on
Employee’s own time. Employee has specifically listed, in the space provided in
Section 9 of this Agreement entitled “List of All Employee Prior Intellectual
Property Rights”, any and all Creative Works Employee has authored or acquired
prior to Employment that relate to the present or anticipated business,
research, or development of the Company, and hereby disclaims ownership of and
shall not assert against the Company any rights in any Creative Works not so
listed. The Company agrees to promptly consider Employee’s written request for a
release of any Creative Works for which this Agreement does not apply or in
which the Company has no commercial interest.

8. Cooperation: Both during and after Employment, Employee shall cooperate with
the Company and promptly review, sign, and return all documents, communicate all
pertinent information, and do anything else reasonably requested by the Company
to obtain, maintain, enforce, and defend its Intellectual Property Rights and to
vest in the Company all rights therein free of all encumbrances and adverse
claims. Employee will not be entitled to further compensation for these
services, except that Employee will be entitled to receive reasonable
compensation for the time reasonably required for such services rendered after
termination of Employment.

9. List of All Employee Prior Intellectual Property Rights: As required by
Sections 6 and 7, Employee hereby identifies all Inventions and Creative Works
conceived or made or acquired, either alone or jointly with others, prior to
Employment. Employee represents that this list is complete. If there is no
information listed, Employee represents that no such Inventions or Creative
Works exist.

[    ] No Inventions

[    ] See Below:

___________________________________________________________________________________

___________________________________________________________________________________

___________________________________________________________________________________

[    ] Additional sheets attached

 

19



--------------------------------------------------------------------------------

LOGO [g152538img004.jpg]

 

10. At-Will Employment: Employee understands and acknowledges that this
Agreement does not constitute an employment contract for a specific term, and
that Employee is free to resign from Employment and the Company is free to
terminate Employment at any time, for any or no reason, with or without notice,
except as otherwise stated in Employee’s offer letter.

11. Future Employment: During Employment and for a period of twelve (12) months
immediately following termination of Employment for any reason (voluntarily or
involuntarily), prior to accepting employment with any new employer that has
been, is, or, to the knowledge of the Employee, plans to be engaged in
competition with the Company, Employee will inform such employer of the
existence of this Agreement and provide such employer with a copy. Employee
authorizes the Company to forward a copy of this Agreement to any actual or
prospective new employer, and inform any actual or prospective new employer of
any concerns the Company may have about actual or possible conduct by Employee
that may be in breach of this Agreement.

12. Non-Competition: Employee shall not, during Employment and for a period of
twelve (12) months immediately following termination of Employment for any
reason (voluntarily or involuntarily), directly or indirectly engage in any
activity on behalf of a Company Competitor in any capacity relating to any
product(s) or service(s) on which Employee worked on behalf of the Company
during Employment or about which Employee had access to Confidential Information
during Employment. As used herein, “Company Competitor” means any person or
organization (including Employee acting independently) engaged in, or, to the
knowledge of the Employee, planning to engage in, any of the businesses of the
Company, specifically including any activity related to the development, sale,
production, manufacturing, marketing or distribution of products or services
which are in competition with the Company’s then current or intended products or
services. The restrictions under this Section will be applicable in any state or
country in which the Company then conducts business or reasonably has plans to
conduct business. It is not the intent of these restrictions to bar Employee
from employment in a non-competitive capacity for any company whose general
business is the manufacture of communications equipment or delivery of
communications services.

13. Non-Solicitation: Employee shall not, during Employment and for a period of
twelve (12) months immediately following termination of Employment for any
reason (voluntarily or involuntarily), directly or indirectly, engage in, assist
in, or be connected in any manner with: (i) the solicitation of business from
any of the Company’s clients or customers with whom Employee interacted as part
of Employment (except for and on behalf of the Company), nor any attempt to
induce any of the Company’s suppliers, licensees, clients, customers or other
business relations with whom Employee interacted as part of Employment to
withdraw from, or reduce their business with, the Company; or (ii) the
solicitation for employment, consulting, or contract work of any of the
Company’s employees, nor any attempt to induce any of the Company’s employees to
leave employment with the Company, without the express prior written consent of
a Duly Authorized Representative of the Company.

14. Remedies:

a. EMPLOYEE AGREES THAT THE DURATION AND GEOGRAPHIC SCOPE OF THE NON-COMPETITION
AND NON-SOLICITATION PROVISIONS SET FORTH IN SECTIONS 12 AND 13 ARE REASONABLE
AND ACCEPTABLE.

b. Employee recognizes that the obligations to assign certain Inventions and
Creative Works to the Company, not disclose or use Confidential Information, and
not to compete or solicit, are special, unique, and of extraordinary character,
for which an action at law for monetary damages would not be adequate in the
event of a breach. Therefore, in the event of any actual or threatened breach of
those obligations, the Company shall be entitled, in addition to any other
remedies available to it, to specific

 

20



--------------------------------------------------------------------------------

LOGO [g152538img004.jpg]

 

performance, to preliminary, temporary or permanent injunctive relief, or to any
other equitable relief that the court may find just and proper to enforce this
Agreement, along with recovering reasonable attorneys’ fees and costs of
prosecuting any action.

c. In the event that an appropriate court determines that any provisions of
Sections 12 (Non-Competition) and 13 (Non-Solicitation), including the
provisions regarding duration, geographic scope, prohibited activities, or
otherwise, are unenforceable, the restrictions and limitations of these
paragraphs may be reduced or curtailed to the extent necessary to render them
enforceable and that those Sections shall remain in full force and effect for
the greatest time period and in the greatest area that would not render them
unenforceable. The Company and Employee intend Sections 12 and 13 to be a series
of separate covenants, one for each and every county of each and every state of
the United States of America and each and every political subdivision of each
and every country outside the United States of America where those provisions
are intended to be effective.

15. Assignment: Employee acknowledges that the services to be rendered by
Employee are unique and personal. Accordingly, Employee may not assign any of
Employee’s rights or delegate any of Employee’s duties or obligations under this
Agreement. The Company may assign its rights and delegate any of its duties or
obligations under this Agreement in its sole discretion.

16. Notices: Any notice required or desired to be given under this Agreement
shall be deemed given only if in writing sent by overnight carrier or
registered/certified mail as follows:

 

  •  

If to Employee: To Employee’s most recent home address provided to the Company.

 

  •  

If to Company: To Company’s then current mailing address and to the attention of
Vice President of Americas HR Service Center.

17. Applicable Law: This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of New York, without
reference to its principles of conflict of laws. This Agreement is intended to
supplement, and not supersede, any remedies or claims that may be available to
the Company under applicable law, including any claims asserting
misappropriation of trade secrets or unfair trade practices.

18. Jury Waiver: TO THE FULLEST EXTENT PERMITTED BY LAW, THE PARTIES HEREBY
EXPRESSLY WAIVE THEIR RIGHT TO A JURY TRIAL FOR ANY CLAIM RELATING TO RIGHTS OR
OBLIGATIONS UNDER THIS AGREEMENT.

19. Severability: If any provision of this Agreement shall be held invalid or
unenforceable, the remainder of this Agreement shall nevertheless remain in full
force and effect. If any provision is held invalid or unenforceable with respect
to particular circumstances, it shall nevertheless remain in full force and
effect in all other circumstances.

20. Waiver: No waiver by either party of any breach or violation of any
provision of this Agreement shall operate or be construed as a waiver of any
subsequent breach or violation hereof. In the event that Employee believes that
employment otherwise in violation of this Agreement would not harm the Company’s
legitimate business interests, Employee may request the Company to waive certain
of the restrictions contained in this Agreement. Any such request shall be made,
pursuant to Section 16 of this Agreement, in writing to the Company’s Vice
President of Americas HR Service Center and shall identify the business with
whom the Employee seeks to associate and describe the duties that the Employee
seeks to perform. The Company has the sole discretion whether to grant such a
waiver. No waiver of any

 

21



--------------------------------------------------------------------------------

LOGO [g152538img004.jpg]

 

restrictions under this Agreement will be effective unless in writing and signed
by a Duly Authorized Representative of the Company.

21. Headings: The headings contained in this Agreement are for reference
purposes only and shall not in any way affect the meaning or interpretation of
this Agreement.

22. Survival:

a. Employee’s obligations under this Agreement and the Company’s rights under
this Agreement shall survive the termination of Employee’s employment with the
Company.

b. Employee’s obligations hereunder shall continue in full force and effect in
the event that Employee’s job title or responsibilities or other conditions of
Employment with the Company change subsequent to the execution of the Agreement,
without the need to execute a new agreement.

23. Amendments: This Agreement may not be amended, nor shall any waiver, change,
modification, consent or discharge hereof be affected except by an instrument in
writing executed by or on behalf of the party against whom enforcement of any
such amendment, waiver, change, modification, consent or discharge is sought.

24. Entire Agreement: This Agreement is the entire agreement between the Company
and Employee and supersedes any previous oral or written agreement or
understanding between the Company and Employee with respect to the subject
matter hereof. No other representations, warranties, promises, or undertakings
have been made or are valid other than those expressly contained in this
Agreement.

 

22



--------------------------------------------------------------------------------

LOGO [g152538img004.jpg]

 

BY SIGNING THIS AGREEMENT, EMPLOYEE HEREBY CERTIFIES THAT EMPLOYEE HAS READ AND
FULLY UNDERSTANDS THE MEANING OF ALL TERMS AND CONDITIONS OF THIS AGREEMENT,
INCLUDING THE ABOVE NOTICE REGARDING INVENTIONS, AND THAT EMPLOYEE ACKNOWLEDGES
THE RIGHT TO SEEK INDEPENDENT LEGAL COUNSEL BEFORE SIGNING THIS AGREEMENT.

Signed and Witnessed at                             , on                     ,
            

 

EMPLOYEE:     COMPANY        By: (Signature)               (Printed Name)    
(Signature)           (Date)     (Printed Name)               (Title)           
  (Date)

 

WITNESS:    (Signature)    (Printed Name)

 

23



--------------------------------------------------------------------------------

LOGO [g152538img004.jpg]

 

Exhibit B to U.S. Offer Letter

Form of Release

This RELEASE (“Release”) dated as of                      between Comverse,
Inc., a Delaware corporation (the “Company”), and Aharon Levy (the “Executive”).

WHEREAS, the Company and the Executive previously entered into an employment
offer letter dated             , 2011 under which the Executive was employed to
serve as the Company’s Senior Vice President, BSS General Manager (the “Offer
Letter”); and

WHEREAS, the Executive’s employment with the Company (has been) (will be)
terminated effective                     ; and

WHEREAS, pursuant to the Offer Letter, the Executive is entitled to certain
compensation and benefits upon such termination, contingent upon the execution
of this release;

NOW, THEREFORE, in consideration of the premises and mutual agreements contained
herein and in the Offer Letter, the Company and the Executive agree as follows:

1. The Executive, on his own behalf and on behalf of his heirs, estate and
beneficiaries, does hereby release the Company, and in such capacities, any of
its subsidiaries or affiliates, and each of their respective past, present and
future officers, directors, agents, employees, shareholders, employee benefit
plans and their administrators or fiduciaries, insurer of any such entities, and
its and their successors and assigns and others related to such entities, in
each case, only in such person’s capacity as such, from any and all claims made,
to be made, or which might have been made of whatever nature, whether known or
unknown, from the beginning of time, including those that arose as a consequence
of his employment with the Company, or arising out of the separation from the
Company, the severance of such employment relationship, or arising out of any
act committed or omitted during or after the existence of such employment
relationship, all up through and including the date on which this release is
executed, including, but not limited to, those which were, could have been or
could be the subject of an administrative or judicial proceeding filed by the
Executive or on his behalf under federal, state or local law, whether by
statute, regulation, in contract or tort, and including, but not limited to,
every claim for front pay, back pay, wages, bonus, fringe benefits, any form of
discrimination (including but not limited to, every claim of race, color, sex,
religion, national origin, disability or age discrimination), wrongful
termination, tort, emotional distress, pain and suffering, breach of contract,
fraud, defamation, compensatory or punitive damages, interest, attorney’s fees,
reinstatement or reemployment, and any rights or claims under the Civil Rights
Act of 1866; the Age Discrimination in Employment Act; the Americans with
Disabilities Act; the Family and Medical Leave Act, the Civil Rights Act of
1964, Title VII, as amended; the Civil Rights Act of 1991; the Employee
Retirement Income Security Act of 1974, as amended; the Equal Pay Act; the
Worker Adjustment and Retraining Notification Act; or any other federal, state
or local law relating to employment, discrimination in employment, termination
of employment, wages, benefits or otherwise. If any arbitrator or court rules
that such waiver of rights to file, or have filed on his behalf, any
administrative or judicial charges or complaints is ineffective, the Executive
agrees not to seek or accept any money damages or any other relief upon the
filing of any such administrative or judicial charges or complaints. The
Executive relinquishes any right to future employment with the Company and the
Company shall have the right to refuse to re-employ the Executive, in each case
without liability of the Executive or the Company. The Executive acknowledges

 

24



--------------------------------------------------------------------------------

LOGO [g152538img004.jpg]

 

and agrees that even though claims and facts in addition to those now known or
believed by him to exist may subsequently be discovered, it is his intention to
fully settle and release all claims he may have against the Company and the
persons and entities described above, whether known, unknown or suspected.

2. The Company and the Executive acknowledge and agree that the release
contained in Paragraph 1 does not, and shall not be construed to, release or
limit the scope of, or preclude the Executive from asserting his rights to
enforce any existing obligation of the Company (i) to indemnify the Executive
for his acts as an officer of Company in accordance with the Company’s By-laws
and other agreements or the law, as to continued coverage and rights under
director and officer liability insurance policies, (ii) to the Executive and his
eligible, participating dependents or beneficiaries under any existing group
welfare, equity, or retirement plan of the Company in which the Executive and/or
such dependents are participants or any existing rights relating to outstanding
incentive equity held by the Executive under written agreements relating to the
same, or (iii) to pay any amounts payable under the terms of the Offer Letter
(including, without limitation, any severance or other items payable following
termination of Executive’s employment). In addition, Executive does not waive
his right to file a charge with the Equal Employment Opportunity Commission
(“EEOC”) or participate in an investigation conducted by the EEOC; however,
Executive expressly waives his right to monetary or other relief should any
administrative agency, including but not limited to the EEOC, pursue any claim
on Employee’s behalf.

3. The Executive acknowledges that before entering into this release, he has had
the opportunity to consult with any attorney or other advisor of the Executive’s
choice, and the Executive is hereby advised to do so if he chooses. The
Executive further acknowledges that by signing this release, he does so of his
own free will and act, that it is his intention to be legally bound by its
terms, and that no promises or representations have been made to the Executive
by any person to induce the Executive to enter into this release other than the
express terms set forth herein. The Executive further acknowledges that he has
carefully read this release, knows and understands its contents and its binding
legal effect, including the waiver and release of claims set forth in Paragraph
1 above.

4. The Executive acknowledges that he has been provided at least 21 days to
review the release. In the event the Executive elects to sign this release prior
to this 21 day period, he agrees that it is a knowing and voluntary waiver of
his right to wait the full 21 days. The Executive further understand that he has
7 days after the signing hereof to revoke this release by so notifying the
Company (200 Quannapowitt Parkway, Wakefield, Massachusetts, Attention: Human
Resources) in writing, such notice to be received by the Company within the 7
day period. This Release shall not become effective or enforceable, and no
payments under the release shall be made, until this seven (7) day revocation
period expires without the Executive having revoked this release.

IN WITNESS WHEREOF, the parties have executed this release on the date first
above written.

 

COMVERSE, INC. By:       Name:   Title:

 

25



--------------------------------------------------------------------------------

LOGO [g152538img004.jpg]

 

THE EXECUTIVE    Aharon Levy

 

26



--------------------------------------------------------------------------------

LOGO [g152538img004.jpg]

 

Exhibit B

Confidentiality Agreement

 

27



--------------------------------------------------------------------------------

LOGO [g152538img004.jpg]

 

CONFIDENTIALITY, NON-COMPETE AND PROPRIETARY RIGHTS AGREEMENT

1. My obligations under this Confidentiality, Non-Compete and Proprietary Rights
Agreement (the “Agreement”) are towards the Company and towards its parent
company, subsidiaries and affiliates and successors, as such may be from time to
time, including any successor in interest acquiring the Company’s operations
and/or activities in whole or in part (the “Company’s Affiliates”).

2. Confidentiality: I will regard and retain as strictly confidential and will
not, directly or indirectly, disclose to any third party, or use for any
unauthorized purposes either during or at any time after the term of my
employment with the Company without limitation regarding time or place, any
Confidential Information (as defined below) that I have acquired during my
employment or in consequence of my employment or association with the Company or
the Company’s Affiliates, without the written consent of an authorized
representative of the Company.

“Confidential Information” herein includes, but is not limited to, research and
development related to actual or anticipated products, inventions, hardware,
computer software programs, databases, designs, techniques, drawings, concepts,
processes, methods of manufacture, business plans, customers, financial
information, marketing plans and any and all trade secrets (whether or not
patentable), improvements and know-how related thereto, and any other
information or data relating to or concerning the technology, products or
services of the Company or the Company Affiliates, in whatever tangible or
intangible form and any other commercial secret, as defined in the Commercial
Torts Law, 5759-1999, of the Company or any of the Company’s Affiliates. The
foregoing shall not apply to any information after it was voluntarily made
public by the Company or otherwise reached the public domain by lawful means.

I acknowledge that all such Confidential Information, is essential commercial
and proprietary information of the Company or the Company’s Affiliates, or third
parties to whom the Company or the Company’s Affiliates owe a duty of
confidentiality, which is not public information and cannot easily be discovered
by others, whose confidentiality provides the Company or the Company’s
Affiliates a commercial advantage over its competitors, and the Company is
taking reasonable measures to safeguard its confidentiality.

3. Return of Confidential Information: All Confidential Information, whether
contained in documents, electronic media, magnetic media, servers or otherwise
(collectively, the “Documents”), including, but not limited to, notebooks,
notes, memoranda, records, diagrams, blueprints, bulletins, formulas, reports,
computer programs, other data of any kind coming into my possession or prepared
by me or others, are the exclusive property of the Company or of the Company’s
Affiliates, as the case may be. I agree to return to the Company all such
Documents immediately upon the earlier of: (i) demand from the Company; or
(ii) termination of my employment with the Company.

4. Rights in Inventions: Inventions created by me prior to my employment with
the Company are as listed below (the “Previous Inventions”). Other than the
Previous Inventions, I hereby acknowledge and will in the future acknowledge the
Company’s (including, as applicable, the Company’s Affiliates) sole and
exclusive right, title and interest, domestic and foreign to and in all
Inventions. I furthermore hereby assign and transfer to the Company or to the
Company’s Affiliates (to be determined upon the sole and absolute discretion of
the Company) to the fullest extent under applicable law, and without additional
compensation and consideration, my entire right, title and interest to and in
all Inventions.

Without derogating from the aforementioned, I herby explicitly waive (i) any
interest, claim or demand that I had, have, or may have in the future for, or
may be entitled to, with respect to consideration, compensation or royalty
payment in connection with the Inventions, including, but not limited to, any
claims for consideration, compensation or royalty payments pursuant to
Section 134 to the

 

28



--------------------------------------------------------------------------------

LOGO [g152538img004.jpg]

 

Israeli Patent Law – 1967 (the “Patent Law”); (ii) any moral rights, artists’
rights, or any other similar rights worldwide (“Moral Rights”) that I had, have
or may have in the future in or with respect to the Inventions. I herby
acknowledge and declare that the monthly salary and other monetary benefits
provided under Section 5 (“Consideration, Benefits and Payments”) of the
PERSONAL EMPLOYMENT AGREEMENT to which this document constitutes an exhibit (the
“Employment Agreement”) constitute the entire compensation to which I am
entitled to and includes any and all considerations with respect to Inventions
which I have developed made, authored, contributed to or worked on, in whole or
in part, independently or jointly with others. I hereby waive all claims and
agree never to assert against the Company and/or its Affiliates or licensees,
any (i) rights to receive consideration, compensation or royalty payment in
connection with the Inventions and/or (ii) Moral Rights.

“Inventions” herein means, collectively, all inventions, ideas, improvements,
mask works, discoveries, works, designs, know-how, original works of authorship,
formulae, concepts, techniques, methods, systems, processes, compositions of
matter, computer software programs, databases, and trade secrets, whether or not
capable of being patented or copyrighted or protectable as trade secrets,
including improvements and derivatives thereof, which during my employment with
the Company or twelve (12) months thereafter (or a lesser maximum period
permitted by law), I may conceive, make, develop, author, or work on, in whole
or in part, independently or jointly with others and (i) which are related to
the Company’s Business (as defined below); or (i) which are related to the
Company’s actual or demonstrably anticipated research and development, or to any
of the Company’s Affiliates’ actual or demonstrably anticipated research and
development which relates to the Company’s Business; or

4.3 which are developed in whole or in part on the Company’s time or with the
use of any Company’s or any of the Company’s Affiliates equipment, supplies,
facilities, or Confidential Information;

Previous Inventions:

_____________________________________________________________________________________________________

_________________________

5. Disclosure and Assignment of Inventions: I will promptly disclose, reduce to
writing and describe to the Company or to the Company’s Affiliates (as
determined at the sole and absolute discretion of the Company) all Inventions.
Immediately upon the request of the Company or its Affiliates and/or as required
under applicable law, I will promptly execute and sign any written document
required to effectuate, evidence and/or register the assignment to the Company
or its designee(s) of all my rights, title and interests with respect to any and
all Inventions, pursuant to Section 4 above.

The “Company’s Business”, as used in this Agreement, includes the provisions of
products and services that provide prepaid, postpaid and converged billing and
active customer management for wireless, wireline and cable network operators or
enable wireless and wireline (including cable) network-based Value-Added
Services.

6. Employee Assistance: I will, at the Company’s expense, assist in preparation
and registration of patents and all other intellectual property in favor of the
Company or its designee(s) in any jurisdiction deemed appropriate by the
Company. Such assistance shall include, without limitation, the preparation of
documents, drawings and other data and execution of assignments, applications
and other forms. I agree to perform this obligation during and after my
employment with the Company.

7. Non-Competition: I agree that as long as I am in the employ of the Company
and for a period of twelve (12) months after termination of employment, for any
reason, I will not, directly or indirectly,

 

29



--------------------------------------------------------------------------------

LOGO [g152538img004.jpg]

 

either alone or jointly with others or as an employee, agent, consultant owner,
partner, joint venturer, stockholder, broker, principal, corporate officer,
director, licensor or in any other capacity or as an employee of any person,
firm or company, anywhere in the world, engage in, become financially interested
in, be employed by or have any connection with any business or venture that is
engaged in any activities involving (i) products or services competing with the
Company’s products or services, or with such of the Company’s Affiliates
products and services which relate to the Company’s Business, as they shall be
at the time of termination of my employment, or (ii) information, processes,
technology or equipment which competes with information, processes, technology
or equipment in which the Company has a proprietary interest, or in which any of
the Company’s Affiliates then has a proprietary interest and which are related
to the Company’s Business. The foregoing shall not apply to (i) holdings of
securities of any company the shares of which are publicly traded on an
internationally recognized stock exchange, which do not exceed 1% of the issued
share capital of such public company, so long as I have no active role in such
public company as a director, officer, employee, consultant (including as an
independent consultant) or otherwise, or (ii) de minimis non-commercial
activities.

I further agree that as long as I am in the employ of the Company and for a
period of twelve (12) months after termination of employment, for any reason, I
shall not- either directly or indirectly, either alone or jointly with others or
as an employee, agent, consultant owner, partner, joint venturer, stockholder,
broker, principal, corporate officer, director, licensor or in any other
capacity or as an employee of any person, firm or company, anywhere in the
world- solicit, canvas or approach in competition with the Company, any person
or entity which I know as a result of my services as an employee to the Company
was provided with goods or services by the Company (“Customer”), provided goods
or services to the Company (“Provider”) or who invested or contemplated
investment in the Company (“Investor”) at any time during the 12 months
immediately prior to the termination of my employment, for the purpose of
offering or receiving goods or services of the same type as or similar to the
goods or services supplied or received by the Company at the termination of my
employment or for the purpose of soliciting investment in an entity other than
the Company.

8. Non-Solicitation: During the term of my service with the Company and for a
period of twelve (12) months after termination of employment, for any reason, I
will not, either directly or indirectly, including personally or in any business
in which I am an employee, officer, director, shareholder, consultant or
contractor, for any purpose or in any place, solicit or encourage or endeavor to
solicit or encourage or cause others to solicit or encourage any employees of
the Company or of the Company’s Affiliates to terminate their employment with
the Company or with the Company’s Affiliates as applicable.

9. No Conflicting Obligations: I will not disclose to the Company any
confidential information or material belonging to a third party, including any
prior employer or contractor, unless I have first received the written approval
of that third party and present it to the Company.

10. Breach of Obligations: I am aware that a breach of my obligations as
detailed above, or part of them, will cause the Company or the Company’s
Affiliates serious and irreparable damage, and that no financial compensation
can be an appropriate remedy to such damage. Therefore, in addition to the
return of the Special Compensation (as defined hereinabove), I agree, that if
such a breach occurs, the Company, any of the Company’s Affiliates or any of
their designee(s) shall be entitled, without prejudice, to take all legal means
necessary, and all and any injunctive relief as is necessary to restrain any
continuing or further breach of this Agreement.

 

30



--------------------------------------------------------------------------------

LOGO [g152538img004.jpg]

 

11. Acknowledgements and Declarations:

I hereby declare and acknowledge that:

11.1 My confidentiality and non-competition obligations under this Agreement are
fair, reasonable, and proportional, especially in light of the Special
Compensation I receive under the employment agreement, and are designed to
protect the Company’s and the Company Affiliates’ secrets and their confidential
information, which constitute the essence of their protected business and
commercial advantage in which significant capital investments were made.

11.2 Any breach of my obligations under this Agreement shall contradict the
nature of the special trust and loyalty between me and the Company, the fair and
proper business practices and the duty of good faith and fairness between the
parties. Any such breach shall harm the Company and/or the Company Affiliates
and shall constitute a material breach of this Agreement and the employment
agreement to which this Agreement is attached.

11.3 My obligations under this Agreement and the restricted period of time and
geographical area specified herein are reasonable and proportional, and do not
prevent me from developing my general knowledge and professional expertise in
the area of my business, without infringing on or breaching any of the Company’s
rights.

12. Assignment: The undertakings set forth herein may be assigned by the
Company. I may not assign or delegate my duties under this Agreement without the
Company’s prior written approval. This Agreement shall be binding upon my heirs,
successors and permitted assignees.

13. Survival: If any one or more of the terms contained in this Agreement shall
for any reason in any judicial proceeding to be excessively broad with regard to
time, geographic scope or activity, the term shall be construed in a manner to
enable it to be enforced to the extent compatible with applicable law.

ACKNOWLEDGED AND AGREED:

 

_________________________    _________________________   
_________________________ Employee    Signature    Date

 

31



--------------------------------------------------------------------------------

LOGO [g152538img004.jpg]

 

Exhibit C

Waiver and Release

 

1. On              (“Termination Date”) my employment at Comverse Ltd. (the
“Company”) was terminated.

 

2. Upon completion of my employment, I have received all the amounts accumulated
on my behalf, including:

 

  2.1 A gross sum of              NIS for any balance of accumulated vacation
days;

 

  2.2 [A pro-rata portion of the annual convalesce pay of              NIS
(gross)];

 

  2.3 The Company has transferred to me:

 

  2.3.1 All the amounts accumulated on my behalf in the study fund (Keren
Hishtalmut Fund) [If applicable],

 

  2.3.2 All the amounts accumulated on my behalf in the Management Insurance
Policy, including amounts allocated to the severance pay component therein (the
“Severance Component”). I also received the gross sum of              NIS which
constitutes, together with the Severance Component, the full amount of severance
pay to which I am entitled. [If applicable]

 

  2.4 In addition, I received – on an ex-gratia basis, and subject to my
signature hereon and to the fulfillment of my undertakings set forth herein –
the following benefits pursuant to the offer letter dated [                    ]
(the “Agreement”):

[Add Description.]

 

3. Following the termination of my employment with the Company, I will continue
to be bound by obligations of the Confidentiality Agreement (as defined in the
Agreement).

 

4. I hereby declare, that I have given back to the Company all equipment and
property of the Company or any of its affiliate that is, or was, under my
possession, including all computer software, computer access codes, laptops,
cell phone, Blackberries, keys and access cards, credit cards, vehicle,
telephones, office equipment and all copies (including drafts) of any
documentation or information (however and wherever stored) relating to the
business of the Company or its affiliates.

 

5.

I hereby warrant and undertake that upon the acceptance of all rights and
payments mentioned in Section 2 hereinabove, neither myself, nor anyone on my
behalf, has nor shall have any claims, demands and/or causes of action, against
the Company its parent company and/or its subsidiaries, its assigns, agents,
officers, directors, shareholders and/or affiliates, concerning my employment by
the Company and/or the termination of such employment, including, without
limitation, any and all claims, demands and/or causes of action in connection
with severance pay, social or pension payments or deductions, salaries or wages
of any kind, stock options, any advanced notice or pay in lieu thereof, overtime
pay, pay for work on the weekly day of rest or during holidays, any and all

 

32



--------------------------------------------------------------------------------

LOGO [g152538img004.jpg]

 

 

reimbursements or refunds for expenses of any kind, including, without
limitation, for traveling, recreation pay, vacation pay or redemption of such,
sick pay or pay for sick days not utilized, any payment and/or social benefit of
any kind whatsoever.

 

6. I hereby confirm that I have reviewed my rights and I was given any and all
explanations regarding my rights to my full satisfaction, to the extent that I
have requested such explanations concerning the rights and sums I am entitled to
receive from the Company or any affiliate of the Company. I acknowledge that I
have signed this Waiver and Release of Claims voluntarily, knowingly, of my own
free will and without reservation or duress, and that no promises or
representations have been made to me by any person to induce me to do so other
than the promise of payment set forth in Section 2.

 

7. If I violate the undertakings contained herein, then in addition to all
remedies in law and/or equity available to the Company and its affiliates, I
shall forfeit all accrued but unpaid severance payments owing to me hereunder,
and I shall immediately pay to the Company (and the Company shall be entitled to
off-set from any amount owing to me) an amount in cash equal to any payments (in
excess of statutory entitlements) previously made hereunder, without regard to
any taxes that may have been deducted from such amount.

 

8. This letter is and shall, be considered a settlement and notice of waiver in
accordance with Section 29 of the Severance Pay Law of 1963.

 

Executive’s Signature    Aharon Levy

 

33